Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species A1 in the reply filed on 06/23/2022 is acknowledged. Claims 5,6 and 17-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2022.
During a telephone conversation with Benjamin Lehberger on 07/05/2022 a provisional election was made without traverse to prosecute the invention of species B2, C2, and D2. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 5, 10 and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Accordingly, claim 1-26 are pending with claims 2, 5,6 10, 14 and 17-26 are withdrawn. Claims 1, 3, 4, 7-9, 11-13, and 15-16 are examined herein. 

Background
Asserted Utility: The claimed invention is for a “power generator” (preamble claim 1). According to the specification, the apparatus is a “power generator combining neutron spallation and neutron capture” that “enables the production of energy” (Pg. 15 ln 11-12) comprising “a housing having two ends of which at least one end is provided with a plasma source and ion accelerator configured to induce neutron spallation, and a reaction chamber enclosing a fuel, wherein said reaction chamber is arranged to receive free neutrons from the accelerated ions” (claim 1, Pg. 2 ln 15-18). The specification further states that “ponderomotive ion MG wave-acceleration is the main enabling process for neutron production, neutron capture and isotope transmutations, i.e., the two-stage neutron spallation and neutron capture process” (Pg. 15 ln 35- Pg. 16 ln 2). The power generator being “provided with deuterium (for neutron spallation) and chlorine (for neutron capture) is providing excess output power” (Pg. 19 ln 9-11) and also “a metal target with high neutron capture coefficient (e.g. cobalt, or nickel) may replace chlorine” (Pg. 22 ln 34-35). While it is possible to conduct a spallation reaction and produce neutrons, and it’s also possible to use those neutrons in neutron capture reactions, the current nuclear reaction phenomenon as claimed is not possible to provide “a power generator.” The examiner notes that the present disclosure provides no evidence that these nuclear reactions can be achieved by the claimed invention nor that any power can be produced.
Moreover, Applicant’s previous publication1 describes the same alleged nuclear process of thermal neutron spallation induced by resonant Ponderomotive wave forcing and isotopic transmutations by thermal neutron capture as a combined process labeled ‘Resonant Isotopic Transmutation of Nuclides, RIToN’” (Pg. 5).  The publication establishes the nexus between the “dry LENR” process embodied by the e-Cat device and Applicant’s alleged device stating”
“we note that the process responsible for the power output from E-Cat demonstrates quite clearly that it must be due to a nuclear process, a process resembling the one described in this article, RIToN” 
“experimental results by Rossi and coworkers and their E-Cat reactor provide the best experimental verification of the RIToN process” (Pg. 11). 
Further support describing the disclosed mechanism is found on the notorious cold fusion website ECat.org2, which describes “Rickard Lundin and Hans Lidgren, two Swedish scientists, [who] claim they may have found the source of excess energy in LENR” and summarizes the purported mechanism as: 
Their theory described ponderomotive forces at resonance frequencies excite neutrons from elements such as deuterium and lithium, and that these neutrons are then captured by a metallic matrix, resulting in a net energy release.
This “pondermotive force” mechanism is detailed by Applicant on page 15-16 of the instant specification as the “main enabling process for neutron production, neutron capture and isotope transmutations, i.e., the two-stage neutron spallation and neutron capture process.”.
Based on the disclosure, therefore, the examiner finds that the present invention is directed to a type of cold nuclear fusion. The reactor system of the present invention is based on a known LENR scheme, the discredited “dry LENR” process embodied by Andrea Rossi’s “e-Cat” device. Moreover, it bears no similarity to the thermonuclear fusion systems known to achieve nuclear fusion by inputting sufficient energy to overcome the electrostatic repulsion between positively charged nuclei.
No Credible Evidence Supporting LENR: Rossi’s e-cat device is a purported nuclear fusion reactor which exposes nickel powder to hydrogen gas at modest pressure (around 2 bar) and temperature (between 150-500°C)3.  To date, there exists no independent, peer-reviewed evaluation of the e-Cat device. Nor has there been a credible attempt at explaining the purported nickel phenomenon45. Additionally, attempts to independently verify the Rossi device appear to have been met with resistance6. A multi-year study (Berlinguette, provided in Appendix A) culminating in a 2019 publication examined this dry LENR scheme (emphasis added): 
Over the course of 16 months, we evaluated contemporary claims of more than 10% excess heat production involving samples of nickel powder and lithium aluminium hydride (LiAIH4). We tested the independent variables of temperature, pressure, sample composition, particle size, surface treatment, and others. To verify the stability of our calorimeters, control experiments were conducted before and after each sample run. We also developed a system identification framework to facilitate modelling the time-dependent heat flows and energy storage processes particular to each calorimetry experiment. However, none of the 420 samples we evaluated provided evidence of excess heat; the COPs measured in our experiments were consistently unity.
The study “found no evidence of anomalous effects claimed by proponents of cold fusion that cannot be otherwise explained prosaically.” It is important to note that this study follows in the wake of the determinations of other studies produced in the several decades since LENR was first proposed. 
A 1989 British effort to obtain LENR (see Cooke, provided in Appendix A) failed: "After three months of around-the-clock work at a cost of over a half a million dollars, the project was terminated on June 15. This program is believed to be one of the most comprehensive worldwide with as many as 30 cells operating at a time and over 100 different experiments performed. The final result of this monumental effort in the words of the official press release was, in none of these experiments was there any evidence of fusion taking place under electrochemical conditions. It should also be added that there was no evidence of excess heat generated by any of their cells" (pp. 5).
In 1991, a US physicist published a review of the early LENR experiments (see Close, provided in Appendix A), characterized as "a personal perspective which is a considered opinion drawn from eighteen months of researches and over a hundred interviews, and built upon my own experiences over twenty years of what constitutes good science" (pp. 3). The author concludes "There is not, nor has there ever been, any evidence for nuclear radiation produced in the cell commensurate with the levels of heat claimed. There is no valid evidence for the production of helium, gamma rays, or neutrons, and the few places that claim to see tritium (though in amounts that are nugatory on the heat scale) tend to be in environments where it is easy to have tritium contamination" (pp. 343, emphasis in original).
A 1993 literature review of LENR (see Huizenga, provided in Appendix A) concludes: "After nearly four years and the expenditure of many tens of millions of dollars worldwide, we still only have unsubstantiated and fragmentary claims of watts of excess heat generated from light and heavy water (and H2 and D2 gases) by some unknown mechanism reported to have a nuclear origin. To this date, not a single, well-controlled and reproducible experiment has been reported where corresponding amounts of excess heat and nuclear reaction products are reliably measured. This is the current status of cold fusion. Hence, I conclude now, as I did in July 1991, that the claim that cold fusion is a nuclear process producing watts of excess power, without commensurate nuclear reaction products, is a chimera and qualifies as pathological science (sec Chapter XII). At best, the cold fusion fiasco may lead to new information on materials and energy storage, but even this has not been established at this time. Furthermore, there is still no persuasive evidence that any nuclear reaction products have been positively identified in cold fusion experiments in very low-level background environments. Regrettably, the idea of producing useful energy from room-temperature nuclear reactions is an aberration" (pp. 287).
A 2004 review conducted by the Department of Energy (see Report of the Review of Low Energy Nuclear Reactions, Provided in Appendix A) found "the occurrence of low energy nuclear reactions is not conclusively demonstrated by the evidence presented" (pp. 4), echoing the conclusions of a similar study conducted in 1989.

Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification is objected to under 35 U.S.C 112(a) as failing to provide an enabling disclose. 
The instant disclosure is insufficient to enable a skilled artisan to make and use the claimed invention. The claimed invention is based on a known LENR scheme that has been discredited. A skilled artisan would be unable to achieve the asserted utility of a power generator to provide “excess output power” (Pg. 19 ln 9-11) that utilizes an “everlasting energy source… as a self-contained energy supplier of heat and electricity on or off the grid, on household and/or regional power plant basis” (Pg. 2 ln 10-12) of the present invention and therefore would be unable to make and use the claimed apparatus. 

Analysis – 35 U.S.C 101, Utility Requirement
As set forth in MPEP 2107 (MPEP 2107.02(1V)), examination requires a review of the claims and the supporting written description to determine if the application has asserted for the claimed invention any specific and substantial utility that is credible. If no assertion of specific and substantial utility for the claimed invention made by the applicant is credible, and the claimed invention does not have a readily apparent well-established utility, reject the claim(s) under 35 U.S.C. 101 on the grounds that the invention as claimed lacks utility. A prima facie showing of no specific and substantial credible utility must establish that it is more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the applicant for the claimed invention. The prim a facie showing must contain the following elements: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record, including utilities taught in the closest prior art.
The asserted utility of the present invention is “a power generator” (preamble of claim 1) utilizes an “everlasting energy source… as a self-contained energy supplier of heat and electricity on or off the grid, on household and/or regional power plant basis” (Pg. 2 ln 10-12). 
A skilled artisan would view this asserted utility as incredible based on the following considerations 1) the disclosed invention is a type of LENR; 2) the operation and effects of the present invention are inconsistent with scientific literature; 3) there is no evidence in the specification that the present invention provides excess heat; and 4) there are no alternative utilities in the closest prior art. These four factors are discussed in depth below.
1) The present invention is LENR. The reactor system of the present invention is based on a known LENR scheme, the discredited "dry LENR" process embodied by Andrea Rossi's "e-Cat" device. Moreover, it bears no similarity to the thermonuclear fusion systems known to achieve nuclear fusion by inputting sufficient energy to overcome electrostatic repulsion between positively charged nuclei. Accordingly, based on the prevailing scientific community view on LENR (see "Background" above, paras. 7-8 above and the supporting evidence provided in the Appendices), a skilled artisan would doubt that the present invention possesses a credible utility.
2) The purported results of the present invention are inconsistent with literature. There exists no evidence in the scientific literation that "the exothermic reactors configured for excess heat generation" of the present invention function as described in the present disclosure. Such reactors have been extensively evaluated for several decades and the scientific community has concluded that they are incapable of achieving nuclear fusion (see paras. 7-8 above and the supporting evidence provided in the Appendices).
3) There is no evidence of operability. The present specification does not include any results of excess power generation. There is no description of operating the claimed apparatus and evaluating results using objective, scientific measurements. There is no disclosure of any experimental methodology whatsoever. According to MPEP 2107.02(VII), there is no predetermined amount or character of evidence that must be provided by an applicant to support an asserted utility, therapeutic or otherwise. Rather, the character and amount of evidence needed to support an asserted utility will vary depending on what is claimed (Ex parte Ferguson, 117 USPQ 229 (Bd. App. 1957)), and whether the asserted utility appears to contravene established scientific principles and beliefs. Evidence will be sufficient if, considered as a whole, it leads a person of ordinary skill in the art to conclude that the asserted utility is more likely than not true. As has been established above in the previous lines of inquiry, the present invention is directed to LENR and the asserted utility of the present invention does not agree with the prevailing view of the mainstream scientific community. Consequently, the evidence that must be provided to establish a credible utility for the present invention must be sufficiently strong to overcome the weight of the mountain of experimental evidence that underpins the conclusion of the scientific community.
4) Utilities taught in the closest prior art. The closest prior art is cited on the attached Applicant’s previous publication7. The publication does not provide support for a credible utility of the present invention other than LENR. That is, there is no alternative well-established utility for the present invention.
Based on the forgoing analysis, the examiner concludes that it is more likely than not that a person skilled in the art would not consider credible the utility asserted by the applicant for the claimed invention. The examiner's analysis includes: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record including the closest prior art.
Cases involving utility rejections of LENR inventions include: In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000) and In re Dash, No. 04-1145, 118 Fed. Appx. 488 (Fed. Cir. Dec. 10, 2004), cert, denied, 126 S. Ct. 346 (2005).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 7-9, 11-13, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  Based on the analysis above, the disclosed invention is incapable of achieving a power output. The present invention is, therefore, not useful. 
Claims 1, 3, 4, 7-9, 11-13, and 15-16 are rejected under 35 U.C.S 101 because the claimed invention is not supported by a specific and substantial asserted utility or a well-established utility. It is more likely than not that a skilled person would not consider credible the utility asserted by the application for the claimed invention. This conclusion is based on the analysis set forth above. 
Claims 1, 3, 4, 7-9, 11-13, and 15-16 are also rejected under 35 U.S.C 112(a). Specifically, because the claimed invention is not supported by either a credible specific or substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would know how to make and use the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 7-9, 11-13, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. An undue amount of experimentation would be required to achieve the effect of “providing excess output power” asserted as the utility of the present invention. The specification is devoid of useful information that would allow a skilled artisan to make and use the claimed invention to achieve this purported result (see analysis above). 
Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The breadth of the claims: Claim 1 is directed towards a “power generator” to provide excess output power. There is no information to indicate that the inventors themselves have achieved this purported result as well as the fact that this mechanism necessarily abandons modern nuclear physics, such that the outcomes of the recited apparatus cannot be reasonably predicted and measured. MPEP 2164.08
The nature of the invention: The invention is directed to a type of LENR, which lies outside the realm of working science (see analysis above). MPEP 2164.05(a). 
The state of the prior art: The effects claimed by Applicant have not been verified in the scientific literature, and are, in fact, incompatible with it (see analysis above). MPEP 2164.05(a). 
The level of skill in the art: A skilled artisan in the field of nuclear reactions is one who would be capable of delving into the scientific literature in the topic and ascertaining how it could be applied to the present invention. A skilled artisan, most likely someone with education in the physical sciences or considerable practical experience in the field of nuclear physics, would be unable to use the scientific literature to practice the claimed invention because the purported operation of the invention contravenes accepted scientific principles. In other words, even an extraordinary amount of skill would be insufficient to practice the present invention. Even if one was able to assemble anyone who has ever demonstrated any aptitude for nuclear physics together to practice the claimed invention, the attempt most likely would be unsuccessful. MPEP 2164.05(b).
The level of predictability in the art: LENR attempts are unable to produce predictable, reproducible, and meaningful empirical evidence demonstrating positive results. (see evidence provided in Appendices). MPEP 2164.03.
The amount of direction provided by the inventor: The disclosure provides insufficient guidance by which a skilled artisan could make and use the claimed invention to produce the asserted effect. Because the knowledge in the art indicates practicing the present invention would be unsuccessful and there is no predictability in the art of low energy nuclear reactions, the specification must fill in the gaps that exist in the scientific literature. MPEP 2164.03.
The existence of working examples: The specification does not disclose a working example of the claimed invention. The specification does not even provide evidence that the Inventors themselves have made and used the claimed invention. MPEP 2164.02.
The quantity of experimentation needed: A skilled artisan, or a group of skilled artisans would be unable to practice the claimed invention without undue experimentation. The amount of experimentation necessary to practice the present invention is infinite, because neither the specification nor the existing body of scientific discovery provides sufficient guidance to achieve the asserted utility of providing excess power output. MPEP 2146.06.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7-9, 11-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an ion source and ion pre-accelerator configured to induce neutron spallation” which renders the claim indefinite. It is unclear what structure of the ion pre-accelerator is required such that it is configured to induce neutron spallation. 
Claim 1 recites the limitation “the plasma source” in line 6. There is insufficient antecedent basis for this limitation in the claim. It is further unclear whether the recitation of “the plasma source” is referring to a new source or the previously recited “ion source.”
Claim 7 recites the limitation “said ion acceleration chamber.” There is insufficient antecedent basis for this limitation in the claim. This term is introduced in claim 3, but claim 7 does not depend on claim 6. 
Claim 9 recites the limitation “the diverging magnetic field.” There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “wherein said ion source and ion pre-accelerator is configured to induce magnetic gradient wave-forcing of ions by providing electromagnetic waves or electrostatic ion cyclotron waves in the diverging magnetic field” which renders the claim indefinite. It is unclear what structure is limited, if any, by this clause. Moreover, it is further unclear what required structure of the ion source and the ion pre-accelerator is needed such that it is configured to achieve the intended result of this clause. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation 0.1 m and 1 m, and the claim also recites 0.2 m and 0.5 m which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 13 recites the limitation “wherein both ends are provided with a respective plasma source” which renders the claim indefinite. Claim 1 recites “having two ends of which at least one end is provided with an ion source and an ion pre-accelerator” and it is unclear whether the recitation of a respective plasma source is referring to the ion source and/or the ion pre-accelerator or is introducing a new source. 
Claim 15 recites the limitation “wherein an ignition coil generator (ICG) discharge source… are configured” which renders the claim indefinite. Claim 15 merely recites the intended result of the ICG discharge source without first positively reciting the structural connection to the power generator. Also, it is unclear whether the claim is referring to the ion pre-accelerator of claim 1 or introducing a new one. 
Claim 16 recites the limitation “said ion beam.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 also recites the limitation “the pre-accelerator.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “an ion pre-accelerator” and it is unclear whether these are the same or different. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 1, 3, 4, 7, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. US Pub 20160051957 in view of Fleet US 4172008.
Regarding claim 1, Rossi discloses a power generator (Fig. 1, 3-4), comprising a housing (115) having two ends (see Fig. 4) configured to induce neutron spallation ([0069], [0073], [0200], [0204]), and a reaction chamber (112) enclosing a fuel ([0069], [0067] “The reaction chamber may include a reactive material that is configured to produce energy under certain conditions”), wherein said reaction chamber is arranged to receive free neutrons from the plasma source ([0068-0069]; the resistant wires are arranged around the reaction chamber and configured to provide electrical power to the fuel in the reaction chamber to create a plasma source. As such the reaction chamber is arranged around to receive free neutrons from the plasma source). 
Rossi does not disclose an ion source and ion pre-accelerator. 
Fleet teaches a generator (Fig. 1) having two ends (see Fig. 1) of which at least one end is provided with an ion source (Fig. 1/2, col 4 ln 10-14 “the outer ends of the orifices 16 couple to respective plasma or ion gun-accelerator apparatus 22 which are adapted to produce and deliver simultaneously opposing beams of ionized gas, for example deuterium”) and an ion pre-accelerator (22) configured to induce neutron spallation (22 energizes ionized gas and is therefore configured to induce neutron spallation). It would have been obvious to one of ordinary skill in the art to modify the power generator of Rossi with the ion source and ion pre-accelerator of Fleet for the predictable advantage of delivering simultaneously opposing ion beams to the reaction chamber (col 4 ln 10-14).  Such a modification is further motived by Lidgren which teaches it is known in the art that “nuclear spallation implies fragmentation of nucleons by energetic particle beams in particle accelerators which are used to produce beams of energetic neutrons” ([0002])
Regarding claim 3, the power generator of Rossi as modified by the ion pre-accelerator of Fleet renders the parent claim obvious. In this combination, Fleet further teaches an ion acceleration chamber (32). It would have been obvious to modify the power generator of Rossi with the ion pre-acceleration chamber of Fleet for the predictable advantage of an guiding the ion beams such that both “ion beams simultaneously enter opposite ends of the chamber through the orifice 16 and travel in a straight line for a desired point of collision at the center of the chamber” (col 4 ln 36-40). 
Regarding claim 4, the power generator of Rossi as modified by the ion pre-accelerator of Fleet renders the parent claim obvious. Modifying the housing ends of Rossi with the ion pre-acceleration and ion acceleration chamber of Fleet would have produced a system wherein the ion acceleration chamber and the reaction chamber are formed as a common chamber. Alternately, Fleet teaches it is known in the art for an ion acceleration chamber and a reaction chamber to be formed as a common chamber (See Fig. 1). 
Regarding claim 7, the power generator of Rossi as modified by the ion pre-accelerator of Fleet renders the parent claim obvious. Rossi further discloses an outer chamber (118) surrounding said reaction chamber (112). 
Regarding claim 12, the power generator of Rossi as modified by the ion pre-accelerator of Fleet renders the parent claim obvious. Rossi further discloses wherein the length of said housing is 0.2 m ([0124] “The length of the reactor body is given by L=200 mm”). 
Regarding claim 13, the power generator of Rossi as modified by the ion pre-accelerator of Fleet renders the parent claim obvious. In this combination, Fleet teaches wherein both ends of a housing are provided with a respective plasma source (22). Such a modification provides the same predictable advantage as described in claim 1 above. 
Regarding claim 15, the power generator of Rossi as modified by the ion pre-accelerator of Fleet renders the parent claim obvious. Rossi further discloses an ignition coil generator (ICG) discharge source (16, 116) and in this combination Fleet teaches an ion beam configured to produce an energetic ion beam. The ICG has a controlled current, voltage and/or wave form of the electrical signal and the charged particles produced by the ion pre-accelerator are accelerated. Therefore, the ICG of Rossi and the ion pre-acceleration of Fleet have sufficient structure such that they configured to produce electrostatic waves required for MG-wave acceleration up to spallation energies. 
Regarding claim 16, the power generator of Rossi as modified by the ion pre-accelerator of Fleet renders the parent claim obvious. Rossi further teaches wherein said reaction chamber comprises elements prone to neutron capture ([0072], Table 16; Ni) and in this combination Fleet teaches wherein said ion beam from the pre-accelerator is extracted from ionized deuterium gas supplied externally (Fig. 1/2, col 4 ln 10-14 “the outer ends of the orifices 16 couple to respective plasma or ion gun-accelerator apparatus 22 which are adapted to produce and deliver simultaneously opposing beams of ionized gas, for example deuterium”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. US Pub 20160051957 in view of Fleet US and further in view of Schulte US Pub 20130294558.
Regarding claim 8, the power generator of Rossi as modified by the ion pre-accelerator of Fleet renders the parent claim obvious. Rossi discloses an outer chamber (118) but is silent with respect to the outer chamber containing saline water. 
Schulte teaches an outer chamber (Fig. 5: 44) surrounding a reaction chamber (12) wherein the outer chamber contains water (48, [0073]). It would have been obvious to modify the outer chamber of Rossi with the coolant of Schulte for the predictable advantage of heating a fluid to allegedly create steam to drive a turbine and produce electricity ([0073]). Additionally, such a modification also provides the predictable advantage of cooling the reaction chamber. 
While Schulte does not explicitly teach saline water, a skilled artisan would recognize that different fluids have different specific heat capacities. It is a known property that adding salt to water (i.e., saline water) decreases the specific heat capacity of the fluid8. As such, it takes less heat to raise the temperature of saline water compared to regular water. Therefore, it would have been obvious to one of ordinary skill in the art through routine experimentation to modify the water of Schulte with saline water to lower the specific heat capacity of the fluid. Such a design modification provides the predictable advantage of increasing the temperature of the fluid to dissipate more heat and allegedly produce more steam, thereby increasing the alleged power output. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. US Pub 20160051957 in view of Fleet US and further in view of Wong et al. US Pub 20150380113.
Regarding claim 9, the power generator of Rossi as modified by the ion pre-accelerator of Fleet renders the parent claim obvious. Fleet does not explicitly teach the ion source and ion pre-acceleration are configured to induce magnetic gradient wave-forcing of ions.
Wong teaches a device wherein an ion source and an ion pre-accelerator are configured to induce magnetic gradient wave-forcing of ions by providing electromagnetic waves or electrostatic ion cyclotron waves in the diverging magnetic field ([0169]). It would have been obvious to one of ordinary skill in the art to modify the ion source and pre-accelerator of Fleet with the configuration of Wong for the predictable advantage of allegedly utilizing the ponderomotive force to amplify the nuclear magnetic moment potential. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. US Pub 20160051957 in view of Fleet US in view of Wong et al. US Pub 20150380113 and further in view of Silfvast US 4101396.
Regarding claim 11, the power generator of Rossi as modified by the ion pre-accelerator of Fleet and the ion cyclotron resonance device of Wong renders the parent claim obvious. Rossi does not teach at least two capacitive plates and an anode-cathode high voltage-discharge unit.  
Silfvast teaches a power generator (Fig. 1/2) comprising at least two capacitive plates (5,6) and an anode-cathode high-voltage discharge unit (17). It would have been obvious to one of ordinary skill in the art to modify the power generator of Rossi with the capacitive plates and discharge unit of Silfvast for the predictable result of “the positive ions drift toward the cathode, enriching the vapor that diffuses toward the cathode in the strong isotope, and depleting the vapor that diffuses toward the anode in the strong isotope or, equivalently, enriching it in the weak isotope” (col 4 ln 52-57). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lundin, R. and Lidgre, H. "Nuclear Spallation and Neutron Capture Induced by Ponderomotive Wave forcing” IRF
        cientific Report, October 12, 2015, pages 1-11.
        2 Swedish Paper May Explain LENR | LENR – Low Energy Nuclear Reactions (ecat.org) “https://www.ecat.org/?p=438”
        3 https://en.wikipedia.org/wiki/Energy_Catalyzer
        4 See Thieberger, “The physics of why the e-Cat’s Cold Fusion Claims Collapse,” pp. 7-8, Provided in e-Cat appendix.
        5 See Aleklett, “Rossi energy catalyst- a big hoax or new physics?” Aleklett’s Energy Mix, pp. 2-3, Provided in e-Cat appendix
        6 See “Can Andrea Rossi’s infinite-Energy Black Box Power the World- Or Just Scam It?” Popular science. Provided in e-Cat appendix. 
        7 Lundin, R. and Lidgre, H. "Nuclear Spallation and Neutron Capture Induced by Ponderomotive Wave forcing” IRF
        cientific Report, October 12, 2015, pages 1-11.
        8 http://nexusstem.co.uk/wp-content/uploads/2017/01/Queensland-Academies-1.pdf